644 F.2d 320
UNITED STATES of America, Appellee,v.Ernest Lynn BOWERS, Appellant.
No. 78-5171.
United States Court of Appeals,Fourth Circuit.
Argued March 5, 1981.Decided March 19, 1981.Certiorari Denied May 18, 1981.See 100 S. Ct. 2335.

Michael S. Scofield, Charlotte, N. C., for appellant.
Harold Bender, Asst. U. S. Atty., Charlotte, N. C.  (Harold M. Edwards, U. S. Atty., Wayne C. Alexander, Asst. U. S. Atty., Charlotte, N. C., on brief), for appellee.
Before WIDENER and HALL, Circuit Judges, and MICHAEL,* District Judge.
PER CURIAM:


1
Ernest Lynn Bowers appeals from his conviction after a jury trial on eleven counts of mail fraud in violation of 18 U.S.C. § 1341.  After consideration of the briefs and arguments, we affirm.


2
Appellant contends that there was insufficient evidence to establish a knowing and purposeful use of the mails in the operation of his allegedly fraudulent home repair business.  All of the victims who testified at trial had contacted appellant as a result of advertisements he had placed in two newspapers which were mailed to some 12,000 subscribers in addition to carrier deliveries.  The advertisements, some of which appellant should reasonably have known would be sent through the mails, were the primary means of soliciting customers and constituted an integral part of the fraudulent scheme.  We believe that this use of the mails was sufficient to sustain a conviction under the statute, and the fact that the victims who testified had received their newspapers by carrier is immaterial.  United States v. Shepherd, 587 F.2d 943 (8th Cir. 1978); United States v. Buchanan, 544 F.2d 1322 (5th Cir. 1977).


3
We have carefully considered appellant's other arguments and find them to be without merit.  Upon a review of the entire record, we are satisfied that the government presented sufficient evidence to establish each element of the offense, and that a reasonable jury could have been convinced of appellant's guilt beyond a reasonable doubt.  United States v. Blackshire, 538 F.2d 569, 571 (4th Cir. 1976).  The conviction is affirmed.


4
AFFIRMED.



*
 Honorable James H. Michael, United States District Judge for the Western District of Virginia, sitting by designation